
	

113 S976 IS: Fit to Serve Act
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 976
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Udall of Colorado
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for education of potential military recruits
		  on healthy body weight and to facilitate and encourage exercise in potential
		  military recruits, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Fit to Serve
			 Act.
		2.Information for
			 military recruits on healthy weight
			(a)In
			 generalCommencing not later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense may provide for the
			 dissemination of information on healthy weight to potential military
			 recruits.
			(b)Covered
			 informationThe information provided under subsection (a) may
			 include the following:
				(1)Information on
			 the healthy weight of various populations of potential military recruits, set
			 forth by age, height, sex, and other applicable factors.
				(2)Information to
			 assist potential recruits in calculating and tracking body mass index (BMI),
			 and in determining whether they are obese or at risk for obesity.
				(3)Information on
			 the risks of obesity.
				(4)Information on
			 the importance of healthy weight for military service.
				(5)Information on
			 how to achieve and maintain a healthy weight.
				(c)Means and
			 locations of dissemination
				(1)Electronic
			 disseminationInformation may be provided under subsection (a)
			 electronically through the following:
					(A)Internet websites
			 of each Armed Force devoted to recruiting.
					(B)Internet websites
			 of particular units of the Armed Forces, if appropriate.
					(C)Internet websites
			 of the military service academies and other appropriate Department of Defense
			 schools.
					(D)Internet websites
			 for the Senior Reserve Officers' Training Corps (ROTC) and the Junior Reserve
			 Officers' Training Corps (JROTC).
					(2)Dissemination
			 in writingInformation may be provided under subsection (a) in
			 written form at appropriate locations to the following:
					(A)Potential
			 recruits visiting military recruiting locations.
					(B)Members of the
			 Armed Forces on active duty.
					(C)Cadets and
			 midshipmen attending the military service academies, State-sponsored military
			 academies, institutions of higher education that maintain a corps of cadets,
			 and military preparatory schools.
					(D)Participants in
			 the Senior Reserve Officers' Training Corps and the Junior Reserve Officers'
			 Training Corps.
					3.Joint use
			 agreements on use of military athletic facilities by non-Government
			 civilians
			(a)Agreements
			 authorizedEach Secretary of a military department may enter into
			 joint use agreements with local governments in the vicinity of military
			 installations under the jurisdiction of such Secretary in order to permit use
			 of athletic facilities at such installations by non-Government civilians who
			 reside within the jurisdiction of such local governments.
			(b)Protection of
			 security
				(1)Exclusion of
			 certain installationsThe Secretary of a military department may
			 not enter into a joint use agreement under subsection (a) with respect to an
			 installation if the Secretary determines that sensitive activities at the
			 installation would make the use of athletic facilities of the installation by
			 non-Government civilians, or the presence of such civilians at the installation
			 in connection with such use, inadvisable.
				(2)Use by cleared
			 personnelThe Secretary of a military department may require in a
			 joint use agreement under subsection (a) that—
					(A)a security or
			 other appropriate clearance shall be a condition to the use of the athletic
			 facilities covered by the agreement by non-Government civilians permitted such
			 use under the agreement; and
					(B)non-Government
			 civilians using such facilities under the agreement shall comply with such
			 security procedures and requirements as the commander of the installation
			 concerned shall establish.
					(c)Model
			 agreementThe Secretary of Defense may, for purposes of
			 facilitating entry into joint use agreements under subsection (a)—
				(1)provide for the
			 development of a model joint use agreement for purposes of that subsection
			 which shall, to the extent appropriate, be based on appropriate model
			 agreements developed by the National Policy and Legal Analysis Network (NPLAN);
			 and
				(2)authorize the
			 Secretaries of the military departments to develop standardized guidelines on
			 security clearances and other security requirements to be required in
			 connection with the use of athletic facilities by non-Government civilians
			 under such agreements.
				
